t c no united_states tax_court stephen r and mary k herbel petitioners v commissioner of internal revenue respondent jerry r and carolyn m webb petitioners v commissioner of internal revenue respondent docket nos filed date m a subch s_corporation purchased working interests in various gas wells that were subject_to a gas purchase contract with a to avoid litigation over a so-called take or pay provision in the contract m and a entered into a settle- ment agreement under which a paid dollar_figure to m in but reserved the right to recoup the payment from future gas purchases under the contract the settlement agreement further provided that m would pay any unrecouped amount to a in cash in the event that it terminated the contract or the wells became substantially depleted m did not report the payment as income in r determined that a's payment to m was an advance_payment for gas and is includable in m's income in the year received sec_1_451-1 income_tax regs ps shareholders of m filed a motion for summary_judgment in which they argue that under general tax principles the subject payment is a deposit in the nature of a loan and is not includable in income in under 493_us_203 ps further argue that a's right of recoupment is a production_payment under sec_636 with the result that the transaction must be treated as a loan in support thereof ps assert that sec_1_636-3 income_tax regs is invalid to the extent it limits the definition of production_payment to interests which are economic interests in the mineral in place held a's payment is an advance_payment for the purchase of gas under the gas purchase contract and is includable in m's income in the year received held further sec_1 a income_tax regs is valid and a's right of recoupment is not a production_payment under sec_636 frederick r parker jr and w deryl medlin for petitioners martin m van brauman and josh o ungerman for respondent opinion whalen judge these consolidated cases are before the court to decide petitioners' motion for summary_judgment the issue presented by petitioners' motion is whether a payment received in settlement of a contractual dispute involving a so-called take_or_pay_contract for the purchase and sale of natural_gas is includable in petitioners' income in the year received as respondent contends or whether the payment is a deposit in the nature of a loan as petitioners contend in addition to petitioners' motion for summary_judgment and memorandum in support thereof respondent's notice of objection and memorandum in support thereof and petitioners' reply the parties have filed a stipulation of facts in each of the consolidated cases together with exhibits attached thereto the stipulations and accompanying exhibits are incorporated by this reference the facts set forth in this opinion are taken from the pleadings and the stipulations of facts background respondent issued a notice_of_deficiency to stephen r and mary k herbel petitioners in the case at docket no in which respondent determined the following deficiency in and additions to their tax_deficiency sec_6653 sec_6661 additions to tax dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code as in effect during unless stated otherwise respondent also issued a notice_of_deficiency to jerry r and carolyn m webb petitioners in the case at docket no in which respondent determined the following deficiency in and additions to their tax_deficiency sec_6653 sec_6661 additions to tax dollar_figure dollar_figure dollar_figure all petitioners resided in shreveport louisiana at the time they filed their petitions with this court petitioners owned all of the outstanding_stock of malibu petroleum inc malibu malibu had been incorporated under texas law on or about date to engage in the business of exploring for and producing oil and natural_gas during petitioners stephen and mary herbel owned percent of malibu's outstanding_stock and petitioners jerry and carolyn webb owned percent of malibu's stock mr herbel was malibu's president for federal_income_tax purposes malibu was an s_corporation within the meaning of sec_1361 malibu and each petitioner reported income and deductions for federal_income_tax purposes using the cash_receipts_and_disbursements_method of accounting at various times during malibu acquired the interests of regency exploration inc regency and others in certain gas wells located in sebastian county arkansas that were covered by a gas purchase contract dated date between revere corp an arkansas corporation as seller and arkansas louisiana gas co arkla as buyer in this opinion we refer to the gas purchase contract as the contract section of the contract provides as follows section quantities a the following phrases are used in this agreement with the following meanings a daily deliverability with respect to a particular well refers to the average daily rate at which the well can lawfully deliver gas under the conditions of this contract as determined by a 5-day test such 5-day tests to be conducted by buyer from time to time as operations may indicate to be necessary the results of a particular 5-day test shall be effec- tive hereunder from the completion of the test until the completion of the next such test b average daily volume with respect to a particular well refers to of the daily deliverability of that well as in effect from time to time c contract annual volume with respect to a particular well refers to an annual volume equal to the cumulative total of the average daily volumes effective hereunder from time to time for that well during the particular contract_year subject_to the further provisions hereof buyer shall receive the contract annual volume during each contract_year from each contract well buyer’s receipts of gas hereunder will fluctuate from time to time because of buyer’s fluctuating requirements for its system and buyer shall balance its receipts hereunder from each contract well over each contract_year in order to receive the contract annual volume provided that to permit such balancing of receipts buyer shall have the right to require deliveries hereunder from the well at a daily rate of at least the daily deliverability of that well as in effect from time to time and to the extent that seller is unable lawfully to deliver gas at the required rate buyer shall be relieved of its take obligations hereunder b the provisions of this section are subject_to all the other terms and conditions of this contract and to the physical ability of any given well or wells to lawfully deliver the quantities of gas herein contemplated in accordance with such other terms and conditions and the rules and regulations of any regulatory authority having jurisdiction c except as may otherwise appear in context this entire contract presupposes that it covers of the interests in all wells from which gas is now or may hereafter be deliverable hereunder and accordingly to the extent that all the production from any particular well or wells is not thus subject hereto and deliverable hereunder during any particular accounting_period or part thereof then buyer’s take obligations hereunder in respect of such well or wells shall be reduced proportionately reserves attributable to an interest subject_to a prior call or other such right in a third party to require delivery of production otherwise deliverable hereunder shall not be considered for purposes of determining any obligations of buyer based on reserves until such time as the interest is unconditionally dedicated to this contract free and clear of any such prior rights in third parties d buyer shall have the right to purchase hereunder in addition to the minimum volumes provided to be received hereunder such additional volumes of gas as buyer may in the prudent operation of its business require from the subject properties from time to time and which seller can lawfully deliver hereunder consistently with prudent operation of seller’s wells and with all rules and regulations of any regulatory authority having jurisdiction e if any given subject well or wells be connected to buyer’s pipeline system and prepared to deliver gas to buyer hereunder during only part of any given accounting_period then buyer’s take obligation in respect of such well or wells for such accounting_period shall be that propor- tion of the take obligation otherwise applicable which the number of days such well or wells are connected to buyer’s system and prepared to deliver gas to buyer hereunder during such period bears to the total number of days in the period f in order to avoid disproportionate withdrawals of gas from any well or wells it is agreed that if gas from any particular well or wells otherwise deliverable hereunder is not delivered to buyer either because the gas is delivered to seller’s lessors or used by seller for operations in the area pursuant to other provisions of this contract or for any other reason then buyer’s take obligations hereunder in respect of such well or wells may at buyer’s option be reduced by amounts equivalent to such volumes produced but not delivered to buyer g seller recognizes that the efficient conduct of buyer’s business requires the main- tenance of accurate gas reserve records and seller agrees to cooperate with buyer to that end and to make available to buyer such information as to subject wells as may be necessary or useful to buyer from time to time in its reserve studies h if buyer does not receive the annual minimum which buyer is obligated to receive hereunder during a particular contract_year and the annual minimum was available and tendered by seller for delivery hereunder in accordance with the provisions of this contract buyer shall pay to seller at the price per mcf payable hereunder on the last day of the particular contract_year for a volume hereinafter for convenience referred to as the annual shortage equal to the difference between the volume actually received during the contract_year and the minimum volume buyer was obligated to receive during the year if buyer thus pays for an annual shortage not actually received buyer shall have the right to recoup the volume thus paid for but not received out of future production from any or all wells delivering gas under this contract without further payment and to that end so long as there is an unrecouped balance of annual shortages paid for but not received of all volumes of gas received from any or all wells under this contract will be credited toward recoupment whenever buyer is requesting full deliverability of gas from such well or wells under this contract and receiving all gas delivered by seller as and when recoupment volumes are credited toward recoupment such volumes shall be deemed currently purchased and received by buyer for all other purposes of this contract including satisfaction of current take or pay obligations in addition to volumes credited toward recoupment under the preceding paragraph it is also agreed that all additional gas received by buyer during each contract_year in excess of the annual minimum buyer is obligated hereunder to receive during that contract_year will also be credited toward recoupment if recoupment gas can be credited hereunder to more than one prior contract_year in which gas was paid for but not received the recoupment gas shall be credited first to the oldest unrecouped annual shortage until the same has been recouped if buyer has not recouped particular gas paid for but not received hereunder within years after the close of the contract_year in which the particular unrecouped annual shortage occurred the right to recoup the remainder of that particular annual shortage will terminate tax reimbursements if any due by buyer to seller hereunder will be payable as and when gas is actually received without regard to whether the gas being received is recouped gas or gas currently being purchased and paid for if the price payable under this contract when particular recoupment gas is received is higher than the price buyer paid hereunder for the particular annual shortage against which that recoupment gas is credited then buyer will pay the difference at the time the recoupment gas is received shortly after malibu acquired its interest in the subject wells mr herbel wrote to arkla and demanded payment in the amount of dollar_figure due to arkla's failure to take and pay for or to pay for if not taken a minimum quantity of gas during the period date through date as required by section of the contract quoted above in a letter dated date mr herbel reduced malibu's claim to dollar_figure to account for the fact that the original claim had overstated malibu's working_interest in one of the wells he further reduced the claim to dollar_figure after making certain adjustments because of testing procedures for one of the wells arkla responded to malibu's claim by denying that it had a take or pay obligation under the contract to settle this dispute without litigation arkla and malibu entered into a settlement agreement on date and arkla issued a check to malibu dated date in the amount of dollar_figure the settlement agreement provides as follows settlement agreement this agreement executed as of thi sec_25th day of april by and between arkla energy resources a division of arkla inc a delaware corporation hereinafter referred to as buyer formerly known as arkansas louisiana gas company a division of arkla inc represented herein by james m monk its duly authorized vice president and malibu petroleum inc a texas corporation hereinafter referred to as seller represented herein by stephen r herbel its duly authorized agent witnesseth that whereas by gas purchase contract identified on exhibit a hereto seller agreed to sell and buyer agreed to purchase production from certain natural_gas properties which contract as the same may have heretofore been supplemented modified and amended is hereinafter referred to as the contract and whereas a controversy has arisen between seller on the one hand and buyer on the other hand concerning the obligations of buyer under the quantities provisions of the contract and whereas after balancing their hope of prevailing in against the possibility of losing the aforesaid disputes and in order to avoid litigation to limit the hazards and the uncer- tainties of litigation and in order to buy their peace the parties have freely and voluntarily agreed to settle and compromise all aspects of the disputes upon the terms and conditions hereinafter set forth now therefore for and in consideration of the premises and the mutual covenants herein contained seller and buyer hereby contract and agree as follows seller and buyer agree to execute simultaneously with the execution of this settlement agreement a gas purchase contract amendment to the contract in the form of that attached hereto as exhibit b the provisions of which shall govern the relations of the parties as to the matters contained therein from its effective date forward upon execution of the amendment the obligations imposed by this paragraph of the settlement agreement shall be completed and the contract and this settlement agreement shall be completed and the contract and this settlement agreement shall be treated as separate and independent contracts so that ongoing future performance under the contract shall not constitute performance under the settlement agreement buyer has this date made a lump sum prepayment hereinafter referred to as the prepayment to seller in the total sum of dollar_figure which shall constitute a prepayment in advance for natural_gas to be delivered by seller to buyer on and after date from all wells subject_to the contract hereinafter the subject wells buyer shall have the right to receive and recoup out of all natural_gas to the extent specified below produced from the subject wells attributable to the gross working_interest of seller a volume of natural_gas which has a value equal to the prepayment calculated by applying the price per mmbtu in effect under the terms of the contract as amended this date at the time such natural_gas is requested for delivery under the contract as used herein gross working_interest shall mean the share of gas seller has the right to sell specifically being prior to reduction for royalties over- riding royalties and other non-operating interests such recoupment shall be accomplished as follows a fifty percent of the volumes of natural_gas delivered from any subject well and sold to buyer or to buyer and buyer's partial assignee under the contract each month during the period date through the remaining term of the contract or until such time as the prepayment is fully recouped or refunded whichever first occurs the recoupment period shall be considered recoupment gas and received without further payment and accordingly all such natural_gas purchased pursuant to the contract from the subject wells will be retained by buyer or by buyer and buyer's partial assignee and applied against the prepayment until buyer has thereby recouped the entire prepayment b buyer or buyer and buyer's partial assignee shall have the right to require deliveries and purchases from each subject well at a daily rate of up to the daily deliver- ability of that well in effect from time to time in the event seller fails or is unable for any reason to tender and deliver gas from any subject well at the rate requested then buyer in addition to all other rights and remedies available to buyer shall be entitled to deduct an amount equal to fifty percent of the difference between the volume requested and the volume actually delivered multiplied by the price c in effect under the contract at the time of the request for delivery from any payment due seller under the terms of the contract and to credit the same against the prepayment seller shall refund to buyer the unrecouped balance of the prepayment if any at the earlier of such time as i the contract is cancelled or otherwise terminated by seller ii the contract's primary term expires and the contract is terminated by seller or iii the wells subject_to the contract substantially deplete d in connection with the recoupment rights granted buyer herein seller has this date executed an assignment of limited term over- riding royalty production pay- ment in the form of that attached hereto as exhibit c it is agreed that the said assignment of production_payment shall have a term which equals the recoupment period upon the end of the term buyer shall furnish to seller in recordable form a duly executed release of the said assignment of production_payment buyer and seller agree that upon request of seller they shall enter into a release agreement in the form of that attached hereto as exhibit d arkla energy resources agrees that both prior to and during the release period it shall continue to make its requests ratably for the delivery of gas for its system purchases in accordance with the applicable rules regulations and statutes of any governmental body having jurisdiction nothing contained herein is intended to diminish buyer's rights under the provisions of paragraph k of the general terms and conditions of the contract it being specifically understood that the said provisions shall be applicable to the prepayment and accordingly that seller shall bear the economic burdens if any of and shall pay all royalties overriding royalties production payments taxes and other_payments and settlements of whatsoever kind and nature due in respect of production prepaid for herein seller further agrees to indemnify buyer and save it harmless from all claims suits actions debts accounts damages costs losses attorneys' fees and expenses arising out of adverse claims of any and all persons or entities to or against said production and said prepayment in addition to the warranty provided for in paragraph k of the general terms and conditions supplement to the contract seller hereby repre- sents warrants and guarantees that it is the owner of the gross working_interest stipulated in exhibit e and has the right to sell and deliver to buyer that share of gas produced represented by such gross working_interest without the joinder of any other person whomsoever seller further represents warrants and guarantees that it is the owner of all rights and claims attributable to the said gross working_interest arising out of the quantities provisions of the contract for all periods commencing after the effective date of the contract it is acknowledged that the amount of the prepayment is predicated upon the foregoing representations seller further represents warrants and guaran- tees that there exist no encumbrances or other rights superior to the rights of buyer to recoup the said prepayment seller agrees and covenants that until such time as buyer has fully recouped the prepayment it shall not assign transfer or otherwise encumber its interests in the subject well in whole or in part without the prior written consent of buyer which consent shall not be unreasonably withheld no such transfer however shall relieve seller of its obligations to buyer hereunder seller hereby waives any and all claims relating to or arising out of the contract including any failure to take gas or to pay for gas not taken by buyer in respect of all natural_gas available for production from all properties committed to the contract from the effective date of the contract through date this settlement agreement and the exhibits attached hereto represent the entire agreement between the parties regarding the settlement of their disputes and all previous negotiations and representations are superseded it is understood and agreed that this is a compromise of disputed claims and that buyer denies any liability whatsoever in the premises this compromise settlement being entered into primarily for the purpose of avoiding litigation the parties to this settlement agreement and their attorneys agree that unless required to do so by order of the court or regulatory body asserting competent jurisdiction they will refrain from disclosing to any persons or entities the terms of this settlement agreement and any information or materials obtained in connection with the settlement discussions resulting in this settlement agreement notwithstanding this restriction seller and buyer agree that this information may be disclosed to financial institutions lawyers or other consulting personnel as may be necessary in the ordinary course of business provided that such financial institutions lawyers or other consulting personnel agree and covenant in writing to all other parties to refrain from disclosing the information to other persons or entities unless such institutions and profes- sionals are already required by their normal conduct of business to maintain client confi- dentiality the parties further agree that this restriction shall not be construed as prohibiting any party from reflecting the payments made herein in financial statements or in regulatory filings by buyer it is the intent of the parties to include all gas sales and purchase agreements between buyer and seller within the definition of con- tract whether or not specifically identified on exhibit a to the extent the same may be hereafter required the parties agree to execute further instruments to evidence this intent this settlement agreement shall be binding upon and inure to the benefit of the parties hereto their respective successors and assigns in witness whereof the parties have executed this settlement agreement in duplicate originals as of the day and year first hereinabove written pursuant to paragraph of the settlement agreement quoted above arkla and malibu also entered into the gas purchase contract amendment contract amendment attached thereto as an exhibit the purpose and effect of the contract amendment was to change the mechanism for determining the price of gas purchased by arkla under the contract effective date pursuant to paragraph d of the settlement agreement quoted above malibu executed an assignment of limited term overriding_royalty production_payment granting arkla the following interest in the subject wells as a limited term overriding_royalty interest fifty percent of all of assignor's malibu's interest in all gas produced saved and sold to assignee arkla if as and when produced saved and sold to assignee but not otherwise on and after date from those certain wells specified on exhibit a attached hereto subject wells and by this reference made a part hereof under the gas purchase agreement between assignor and assignee applic- able to the subject wells assignor further does hereby grant bargain sell transfer set over convey and deliver unto assignee an interest in the oil_and_gas leases and other mineral rights of assignor within the drilling and spacing unit for each subject well sufficient to convey to assignee the overriding_royalty interest above described the legal description of which unit is more fully described on exhibit a the assignment was to last until such time as the total production attributable to the interest assigned hereunder equals in value that certain total sum stipulated in the settlement agreement between assignor and assignee dated april at which time the interest assigned hereunder shall terminate and revert to assignor finally paragraph of the settlement agreement quoted above provides that upon malibu's request the parties will enter into a release agreement in the form attached to the settlement agreement as an exhibit under the release agreement malibu and arkla would agree as follows buyer arkla and seller malibu hereby agree to release from commitment to the contracts for a primary term commencing date and extending through date and continuing on a month to month basis thereafter unless and until terminated by either party upon days written notice prior to the end of the primary term or any monthly extension the release period all gas otherwise deliverable by seller each day from any well or wells committed to the performance of the contracts which is i gas that is priced pursuant to the applicable contract above the replacement cost of gas deliverability estimated by buyer to be available on its system at the time of this release ii gas that was not committed or dedicated to interstate commerce as of date within the meaning of sec_2 of the natural_gas policy act or if so committed or dedicated gas that qualifies under sec- tion sec_102 sec_103 or sec_107 of the natural_gas policy act and iii gas deliverability that is in excess of the quantities of gas requested by buyer from time to time from seller's interest in such well or wells under the subject contracts and seller shall have the right to sell such excess gas deliverability to third parties on such day during the release period buyer further agrees to release from commitment to the contracts during the release period subject_to the prior receipt of any necessary governmental authorizations on terms and conditions acceptable to both parties any other supplies of natural_gas deliverable by seller each day from any well or wells committed to the performance of the contracts provided that the gas released shall be limited to i gas from wells priced at the lower_of the contract_price or maximum lawful price for such gas which when combined with the deliverability and contract_price of the gas released under paragraph hereof exceeds the current replacement cost of gas deliverability estimated by buyer to be available on its system and ii deliverability from such wells which is in excess of the quantities of gas requested by buyer from time to time during the release period from seller's interest in such wells under the subject contracts and seller shall have the right to sell such excess gas deliverability to third parties on such day during the release period seller agrees that for each mmbtu of released gas nominated for purchase by any purchaser or sold by seller including any gas taken by seller or an affiliate in accordance with this agreement buyer shall be entitled to credit such quantities of gas against any obligations and liabilities it may have to take gas or to pay for gas not taken under any gas sales and purchase agreements between buyer and seller seller further hereby agrees to waive and release buyer from any and all obligations and liabilities buyer has or may have arising out of any failure to take gas or to pay for gas not taken under the contracts for all contract years commincing sic prior to the end of the release period none of the documents executed in connection with the settlement transaction placed any restriction on malibu's use of the dollar_figure payment that it received from arkla in fact shortly after the settlement malibu lent approximately one-half of the settlement payment to its shareholders on date and date respectively malibu lent dollar_figure to mr webb and dollar_figure to mr herbel each loan was authorized by a corporate resolution and was evidenced by a promissory note signed on the same day as the resolution the interest rate on both loans was percent for the first years both loans called for the borrower to pay interest only compounded annually after that principal was amortized over years and was payable annually with interest at the time the settlement agreement was executed the total estimated recoverable reserves of natural_gas from the wells subject_to the contract exceeded the amount necessary to recoup the dollar_figure payment during arkla recouped dollar_figure of the settlement payment from deliveries of natural_gas by malibu pursuant to paragraph of the settlement agreement resulting in an unrecouped balance of the settlement payment of dollar_figure as of the end of malibu treated this amount as a liability and reported it on the line designated mortgages notes bonds payable in year or more on the balance_sheet that is attached as schedule l to malibu's income_tax return on form_1120s u s income_tax return for an s_corporation as of date the unrecouped balance of the settlement payment was dollar_figure and as of date the unrecouped balance was dollar_figure the amounts reported on malibu's income_tax return are summarized as follows gross_receipts or sales cost_of_goods_sold and or operations gross_profit depreciation dryhole costs legal and professional dollar_figure dollar_figure big_number big_number big_number big_number postage and delivery amortization-organization cap bank charge sec_55 total deductions big_number ordinary_loss big_number attached to malibu's return are two schedules k-1 shareholder's share of income credits deductions etc mr herbel's schedule_k-1 reports dollar_figure as his distributive_share of malibu's loss and mr webb's schedule_k-1 reports dollar_figure as his share upon audit of malibu’s return for respondent determined that malibu had understated its gross_receipts by dollar_figure respondent's agent made the following explanation of this adjustment it is determined that payments made to you by arkla inc and subsidiaries under a take_or_pay_contract in the amount of dollar_figure were not reported by you on your tax_return therefore taxable_income is increased dollar_figure for the following schedule summarizes the amounts reported on malibu's return and the adjustments determined by respondent malibu's return on form_1120s per return adjustments corrected gross_receipts cost_of_goods_sold dollar_figure big_number dollar_figure -- dollar_figure big_number total income dollar_figure dollar_figure dollar_figure depreciation other deductions big_number big_number -- -- big_number big_number total deductions big_number -- big_number ordinary_income loss big_number dollar_figure dollar_figure schedules k-1 mr herbel mr webb big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure based upon respondent's determination that malibu's gross_receipts had been understated respondent further determined that the gross_income of each of malibu's shareholders had been understated the notice_of_deficiency issued to mr herbel who owned percent of malibu's stock states as follows due to the audit of malibu petroleum inc and subsidiaries it is determined that your share of the corporation's taxable_income is dollar_figure therefore taxable_income is increased dollar_figure for the notice_of_deficiency issued to mr webb who owned percent of malibu's stock states as follows due to the audit of malibu petroleum inc and subsidiaries it is determined that your share of the corporation's taxable_income is dollar_figure rather than the loss of dollar_figure as reported on your tax_return therefore taxable_income is increased dollar_figure for discussion the issue presented in these consolidated cases is whether the payment of dollar_figure received by malibu during pursuant to the settlement agreement is includable in malibu’s gross_income for as determined by respondent the payment was made by arkla to settle a contractual dispute between malibu and arkla over the so-called take or pay provisions set forth in section of the contract respondent determined in the subject notices of deficiency that the settlement payment constituted income to malibu in and that each of malibu’s stockholders is required to include in income for his pro_rata share of the payment pursuant to the rules applicable to s_corporations sec_1366 petitioners malibu’s stockholders take the position that the payment is in the nature of a deposit or loan which will become income only as and to the extent that arkla chooses to recoup the payment by taking natural_gas produced from malibu's interest in wells covered by the contract in support of that position petitioners argue that the settlement agreement imposes on malibu a fixed and unconditional obligation to repay the full amount of the payment to arkla and under certain circumstances it requires malibu to repay the unrecouped balance of the payment in cash petitioners also argue that while the settlement agreement gives arkla the right to recoup the payment in_kind from future production it does not impose an obligation on arkla to purchase any minimum quantity of gas from malibu according to petitioners the effect of the settlement agreement is to give arkla the option either to seek repayment by delivery of gas in_kind or to forego recoup- ment and await repayment in cash upon depletion of the contract wells petitioners argue that the settlement agreement effected the creation of a loan in its traditional sense in support of this argument petitioners cite the opinion of the supreme court in 493_us_203 and the opinions of this court and its predecessor in 48_tc_640 11_tc_964 and 18_bta_983 petitioners also argue that the settlement agreement is a contingent and executory_contract and that malibu has no right to keep the settlement payment made thereunder until the condition set forth therein is satisfied ie until and to the extent arkla recoups the advance_payment by purchasing gas under the contract respondent argues that in form and in substance the subject payment is not a loan but is a prepayment for natural_gas respondent notes that the settlement agreement itself describes the payment as a prepayment in advance for natural_gas and that the other language used in the settlement agreement is consistent with a sale of gas rather than a loan respondent also notes that no loan documents such as promissory notes were executed by the parties and no interest was charged on the unrecouped balance of the payment finally respondent notes that the treatment of the payment by the parties suggests that it was an advance_payment for the sale of gas and not a loan in this regard respondent points out that arkla booked the payment to an account entitled gas purchased in advance of delivery an asset account and not a loan account and that minutes of a meeting of malibu’s board_of directors state that the payment constitutes prepayment in advance for gas to be delivered by malibu petroleum inc respondent argues that the payment does not constitute a loan because the maker of the payment arkla has no right to demand a refund of the payment in cash as long as the recipient of the payment malibu does not terminate the gas contract and maintains certain levels of production from the wells subject_to the gas contract respondent also argues that the cases cited by petitioners such as commissioner v indianapolis power light co supra are completely inapplicable or clearly distinguishable respondent notes that malibu reports income under the cash_receipts_and_disbursements_method of accounting and citing sec_1_451-1 income_tax regs argues that malibu is required under that method_of_accounting to include the payment in income in the year of receipt respondent acknowledges that sec_1_451-5 income_tax regs provides an exception to the general_rule in sec_1_451-1 income_tax regs for certain advance_payments treated as mortgage loans pursuant to sec_636 however respondent argues that the subject payment is not eligible for the exception for two reasons first it is not an advance_payment as defined by sec_1_451-5 income_tax regs because malibu is not a taxpayer using an accrual_method of accounting as required by that provision second it is not a production_payment for purposes of sec_636 because recoupment by arkla can occur by gas deliveries or by a cash repayment but not by cash payments from the sale of the minerals the payment from malibu fails to satisfy the sec_1_636-3 criteria finally respondent asserts that there are genuine issues as to material facts and that summary_judgment is not proper see rule all rule references are to the tax_court rules_of_practice and procedure in support of that position respondent relies on two affidavits attached to respondent’s objection one by an employee of arkla's successor_corporation noram gas transmission co noram and one by an attorney for noram the issues in this case involve the tax treatment of the consideration paid_by arkla under the settlement agreement as opposed to arkla's right of recoupment set forth in paragraph of the settlement agreement however the first issue presented by petitioners' motion for summary_judgment is whether arkla's right of recoupment is a carved-out_production_payment as described by sec_636 such that the settlement transaction must be treated as a mortgage loan on the mineral_property sec_636 provides as follows sec_636 carved-out_production_payment --a production_payment carved out of mineral_property shall be treated for purposes of this subtitle as if it were a mortgage loan on the property and shall not qualify as an economic_interest in the mineral_property in the case of a production_payment carved out for exploration or development of a mineral_property the pre- ceding sentence shall apply only if and to the extent gross_income_from_the_property for purposes of sec_613 would be realized in the absence of the application of such sentence by the person creating the production_payment the regulations promulgated under sec_636 define the term production_payment to mean in general a right to a specified share of the production from mineral in place if as and when produced or the proceeds from such production such right must be an economic_interest in such mineral in place sec_1_636-3 income_tax regs petitioners never explicitly argue that sec_636 governs the settlement between malibu and arkla however they argue at length that the definition of production_payment set forth in sec_1_636-3 income_tax regs is inconsistent with the express language of sec_636 and with the legislative_history of sec_636 to the extent that it limits the definition to cases in which the right to production is an economic_interest in such mineral in place sec_1_636-3 income_tax regs according to petitioners no such limitation was intended by congress and sec_1_636-3 income_tax regs must be declared invalid in making this argument petitioners in effect concede that arkla's right of recoupment under the settlement agreement is not an economic_interest in the minerals in place but they argue that it should nevertheless be treated as a mortgage loan pursuant to sec_636 we agree with the proposition implicit in petitioners' argument that arkla's right of recoupment or refund is not an economic_interest in such mineral in place as required by sec_1_636-3 income_tax regs generally courts have applied a two-part test for determining whether there is an economic_interest see eg 864_f2d_671 10th cir revg 86_tc_340 436_f2d_1216 5th cir in freede v commissioner supra pincite the court described the two- part test as follows there must be an interest acquired by capital_investment in the minerals in place and the return on the investment must be realized solely from the extraction of the minerals in this case it is readily apparent that arkla was not required to look solely to the extraction of the minerals for a return of its payment of dollar_figure to the contrary the settlement agreement provides that arkla would receive the unrecouped balance of the prepayment in the event that the contract were terminated by malibu or the wells became substantially depleted therefore since arkla is not required to look solely to the extraction of the minerals for return of its payment arkla's right of recoupment is not an economic_interest in minerals in place see eg 310_us_404 christie v united_states supra pincite1 417_f2d_106 5th cir affg in part and revg in part 48_tc_552 accordingly arkla's right of recoupment does not constitute a production_payment within the meaning of sec_636 sec_1_636-3 income_tax regs notwithstanding arkla's lack of an economic_interest in the mineral in place petitioners argue that congress intended to apply sec_636 loan treatment in all cases without regard to whether the 'purchaser' acquired an interest in the minerals which would constitute an 'economic interest' within the traditional meaning of the term thus petitioners take the position that arkla's right of recoupment under the settlement agreement is a production_payment within the meaning of sec_636 with the result that the consideration paid_by arkla under the agreement is required to be treated as a mortgage loan we disagree sec_636 was added to the internal_revenue_code by the tax reform act of publaw_91_172 83_stat_487 in order to address petitioners' argument that sec_1_636-3 income_tax regs is invalid it is necessary to review the tax treatment of production payments prior to the passage of sec_636 before sec_636 became law the owner of a mineral_property who sold or carved out a portion of his future production was required to treat the consideration received for the production_payment as ordinary_income subject_to depletion and to include such amount in income in the year received 356_us_260 the courts had adopted the commissioner's view that the transaction was essentially an assignment of expected income for a fixed or determinable period of time and thus the consideration paid for such right should be treated as ordinary_income rather than capital_gain id pincite n see i t 1950_1_cb_10 obs revrul_70_277 1970_1_cb_280 i t 1949_1_cb_39 obs revrul_67_123 1967_1_cb_383 g_c_m 1946_1_cb_66 obs revrul_70_277 1970_1_cb_280 the owner of the mineral_property was permitted to exclude from income the amounts utilized during the payout period to pay the production_payment and the owner was permitted to deduct the expenses attributable to producing the production_payment in the year the expenses were incurred 301_us_655 s rept pincite 1969_3_cb_423 the holder of the production_payment on the other hand was required to treat the payments received as income but was permitted to deduct a reasonable allowance for depletion pursuant to sec_611 306_f2d_81 ndollar_figure 5th cir s rept supra pincite c b pincite the above tax treatment applied only if the trans- action involved a production_payment or oil_payment that is the right to a specified sum of money payable out of a specified percentage of the oil or the proceeds received from the sale of such oil if as and when produced commissioner v p g lake inc supra pincite n quoting anderson v helvering supra pincite to qualify as a production_payment or oil_payment it was necessary for the right to consist of an economic_interest in the mineral in place as opposed to merely the right to cash payments see anderson v helvering supra pincite- thomas v perkins supra this is the same requirement that must be met in order to be eligible to deduct an allowance for depletion see anderson v helvering supra pincite if the transaction involved a right to cash payments as opposed to an economic_interest in the mineral in place then the tax consequences of the transaction differed from those summarized above in that case the consideration received by the owner of the mineral_property constituted a loan or something other than ordinary_income see 433_fsupp_639 e d pa affd without published opinion 577_f2d_727 3d cir additionally the amounts utilized to make the cash payments during the payout period were includable in the owner's income and not in the income of the payee see eg anderson v helvering supra pincite 450_f2d_134 5th cir revg 54_tc_1617 christie v united_states supra pincite commissioner v estate of donnell supra 50_tc_803 in reviewing the above law in connection with its consideration of the tax reform act of congress noted that taxpayers were able to use carved-out production payments to artificially advance the time income is reported for tax purposes thereby avoiding limitations based upon net or taxable_income such as the 50-percent limitation on taxable_income_from_the_property for depletion purposes the foreign_tax_credit and the limitations on carryover of net operating losses and investment credits s rept supra pincite c b pincite h rept part pincite 1969_3_cb_200 the report of the senate_finance_committee states as follows the committee agrees with the house that there is no reason why a person who in effect is the borrower in a production_payment trans-action should be allowed to pay off the loan with tax-free dollars while a borrower of funds in any other industry must satisfy the loan out of taxed dollars in addition the committee agrees with the house that congress did not intend to permit the avoidance of the limitation on depletion deductions and the mismatching of income and expenses which creates artificial tax losses by the use of production payments moreover there is a substantial revenue loss which results from the use of production payments it is estimated that the combined revenue loss from abc trans-actions and carved-out production payments is between dollar_figure and dollar_figure million annually an acceleration of the revenue loss can be expected unless corrective action is taken s rept supra pincite c b pincite see also h rept supra pincite c b pincite in order to remedy the above abuse sec_636 treats a carved-out_production_payment as a mortgage loan the committee reports issued in connection with the tax reform act of describe the operation of sec_636 as follows in the case of a carved-out_production_payment the bill provides the payment is to be treated as a mortgage loan on the mineral_property rather than as an economic_interest in the property thus the proceeds received by the seller upon a sale of a production_payment would not be taxable to him however as income is derived from the property subject_to the carve out that income would be taxable to the owner of the property subject_to the depletion_allowance the cost_of_producing minerals used to satisfy carved-out production payments would be deduct- ible when incurred thus the use of a carved- out production_payment would not cause income to be accelerated and there would be thus no avoidance of the limitation on the percentage_depletion deduction s rept supra pincite c b pincite h rept supra pincite c b pincite it is readily apparent from the above discussion that the abuse congress sought to prevent by the passage of sec_636 namely the artificial acceleration of income from the mineral_property could come about only through the use of a right to payments which constituted an economic_interest in the mineral in place as described above if the transaction did not involve an economic_interest in the mineral in place then the owner of the mineral would not necessarily derive ordinary_income in the year of the transaction in the amount of the consideration paid for the interest but would continue to be taxed on the income derived from the mineral_property without regard to the transaction 436_f2d_1216 5th cir contrary to petitioners' argument we find no basis to conclude that congress intended to apply sec_636 in all cases without regard to whether the 'purchaser' acquired an interest in the minerals which would constitute an 'economic interest' within the traditional meaning of the term we conclude that congress intended sec_636 to apply only when the production_payment qualifies as an economic_interest in the mineral in place accordingly we reject petitioners' argument that sec_1_636-3 income_tax regs is not consistent with the congressional purpose in enacting sec_636 because it limits the definition of the term production_payment to a right to production which is an economic_interest in such mineral in place the principal question presented by petitioners' motion for summary_judgment is whether under general tax principles arkla's payment is an advance_payment for gas to be purchased in the future or is a refundable deposit in the nature of a loan the parties agree that an advance_payment is includable in income in the year received but that a deposit in the nature of a loan is not income see 96_tc_559 the question presented by petitioners' motion for summary_judgment is whether the subject payment of dollar_figure is the latter and not the former as the supreme court noted in the leading case on this question the distinction between a loan and an advance_payment is one of degree rather than of kind commis- sioner v indianapolis power light co u s pincite both types of transactions confer economic benefits on the recipient but economic benefits qualify as income only if they are 'undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion ' id pincite quoting 348_us_426 the key to determining whether a taxpayer enjoys complete dominion over a given sum is not whether the taxpayer has unconstrained use of the funds during some period but whether the taxpayer has some guarantee that he will be allowed to keep the money id pincite in the case of a loan the recipient has no such guaranty because the funds are acquired subject_to an express obligation to repay that does not require the payor to purchase goods or services therefore if the payor fulfills his legal obligations then the loan will be refunded to him id pincite in the case of an advance_payment on the other hand the payor retains no right to insist upon return of the funds so long as the recipient fulfills the terms of the bargain and the recipient is assured that so long as he fulfills his contractual obligations then he can keep the money id pincite in distinguishing between loans and advance_payments an important factor is whether the payor or the recipient controls the conditions under which repayment or refund of the amount at issue will be made see id pincite in commissioner v indianapolis power light co supra the payor the utility customer controlled the timing and the method of the refund of his or her deposit id pincite based upon that fact the court held that the recipient the utility company did not have a guaranty that it would be allowed to keep the money and thus it did not enjoy complete dominion over the funds id pincite therefore if the payor controls the conditions under which the money will be repaid or refunded generally the payment is not income to the recipient see highland farms inc v commissioner t c ____ entrance fees paid to retirement community to occupy apartments or lodges 98_tc_242 deposits charged by railroad to build side track oak industries inc v commissioner supra security deposit collected by subscription tv company upon installation of electronic decoder box 32_fedclaims_202 fuel cost overrecoveries received by a public_utility company on the other hand if the recipient of the payment controls the conditions under which the payment will be repaid or refunded we have held that the recipient has some guaranty that it will be allowed to keep the money and hence the recipient enjoys complete dominion over the payment 106_tc_184 michaelis nursery inc v commissioner tcmemo_1995_ for example milenbach v commissioner supra involved a payment of dollar_figure million by the los angeles memorial coliseum commission to the los angeles raiders the agreement under which the payment was made provided that the money was to be repaid from revenues derived from the operation of suites to be constructed by the raiders at the los angeles coliseum in view of the fact that the construction of the suites was within the sole control of the raiders and the fact that there was no default or alternative payment provision we found that the raiders had the ability to control the repayment id pincite accordingly we held the raiders' dominion and control_over the funds at the time they received them was sufficient to require their inclusion in the raiders' gross_income id the distinction between a loan and an advance_payment turns upon the nature of the rights and obligations that the payor and recipient assume when the payment is made commissioner v indianapolis power light co supra pincite highland farms inc v commissioner supra at ___ slip op pincite oak industries inc v commissioner supra pincite accordingly in this case we must analyze the terms of the settlement under which arkla made the subject payment of dollar_figure to malibu at the outset we note that the parties to the settlement did not terminate the contract as part of the settlement nor did they amend section of the contract which includes the so-called take or pay provisions under which the dispute arose therefore malibu's share of the natural_gas produced from all contract wells remained committed for sale to arkla under the contract similarly arkla remained obligated under section of the contract to take a minimum volume of gas on an annual basis or to pay malibu for a volume of gas equal to the difference between the volume actually received during the contract_year and the minimum volume buyer ie arkla was obligated to receive during the year the settlement agreement provides that arkla's payment of dollar_figure shall constitute a prepayment in advance for natural_gas to be delivered by seller to buyer on and after date from all wells subject_to the contract in order to effectuate arkla's receipt of a volume of natural_gas in an amount equal to the prepayment the settlement agreement further provides that percent of the volume of natural_gas delivered to arkla under the contract during the period date through the remaining term of the contract or until the prepayment is fully recouped shall be considered recoupment gas and shall be received without further payment the value of the gas delivered to arkla under the contract is to be based upon the price per mmbtu in effect under the terms of the contract as amended this date at the time such natural_gas is requested for delivery under the contract while the settlement agreement does not disturb arkla's obligation of purchasing gas from malibu or malibu's obligation of selling gas to arkla the binding nature of those obligations is alleviated somewhat under the settlement agreement as to arkla's take or pay obligation the settlement agreement provides that malibu waives any and all claims relating to or arising out of the contract including any failure to take gas or to pay for gas not taken by buyer arkla in respect of all natural_gas available for production from all properties committed to the contract from the effective date of the contract through date as to malibu's obligation to sell gas produced from the subject wells to arkla the settlement agreement provides that upon malibu's request the parties to the settlement shall enter into a release agreement under which gas committed to the performance of the contract that is in excess of the quantity requested by arkla can be released from the contract and sold to third parties in consideration of the release of gas from the contract malibu would agree in the release agreement that arkla would be entitled to credit any gas released and sold to third parties against any obligations and liabilities it may have to take gas or to pay for gas not taken furthermore malibu would also agree in the release agreement to waive and release arkla from any obligations and liabilities for failure to take gas or to pay for gas not taken during the time the release agreement is in effect if malibu requests it the release agreement would continue for a primary term beginning on date and extending through to date and would continue on a month-to-month basis thereafter unless and until terminated by either party upon days' written notice there is insufficient evidence in the record to find whether or not such release agreement was ever executed the settlement agreement further provides that any part of the prepayment which is not recouped from deliveries of natural_gas shall be refunded to arkla upon the happening of any one of three events the settlement agreement provides as follows seller malibu shall refund to buyer arkla the unrecouped balance of the prepayment if any at the earlier of such time as i the contract is cancelled or otherwise terminated by seller ii the contract's primary term expires and the contract is terminated by seller or iii the wells subject_to the contract substantially deplete in summary the underlying premise of the settlement is that arkla would continue as the principal purchaser of gas produced from malibu's interest in the contract wells based upon the agreements forming the settlement we agree with respondent's contention that arkla's payment of dollar_figure is a prepayment for the purchase of natural_gas under the contract the agreements contemplate that arkla would recoup the prepayment from its purchases of natural_gas under the contract the refund provision quoted above is in the nature of a guaranty to the effect that any unrecouped balance of the settlement payment will be returned to arkla in the event that malibu terminates the contract or the wells became substantially depleted none of the three events which trigger a cash refund is within arkla's control such that arkla is in control of the timing and method of repayment see commissioner v indianapolis power light co u s pincite to the contrary arkla retained no right to insist upon the return of the payment so long as malibu does not terminate the contract and the wells do not become substantially depleted petitioners argue that malibu lacks complete dominion over the settlement payment according to petitioners arkla could refrain from ordering any natural_gas under the contract and could await the substantial depletion of the wells in this way petitioners argue arkla could force malibu to make a cash refund of the settlement payment petitioners assert that this is possible because arkla is not obligated to purchase any gas under the settlement agreement we disagree with the premise of petitioners' argument in fact arkla is obligated to take a minimum volume of gas per year under the contract under the settlement agree- ment however malibu has agreed to waive any claims relating to or arising out of the contract including arkla's failure to take or pay for gas through date after that date there will be no waiver of arkla's take or pay obligation except through the release agree- ment that malibu must invoke in any event even if arkla could refrain from taking any gas under the contract the refund of any unrecouped balance of the settlement payment requires that the wells subject_to the contract substantially deplete as mentioned above that event is not within arkla's control moreover we agree with the court in 998_f2d_513 7th cir affg in part and revg in part tcmemo_1991_66 tcmemo_1989_636 and tcmemo_1988_318 which observed in a similar case that income does not cease to be such because there is some likelihood that the recipient may have to give it back in these cases the possibility that the wells might become substantially depleted before the settlement payment is fully recouped may reduce the certainty of malibu's income stream but it does not convert income into the equivalent of a deposit or a bailment see id in light of the foregoing an appropriate order will be issued denying petitioners' motion for summary_judgment
